DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments for the rejoinder of claims 20-27 have been fully considered but are not persuasive. Applicant quotes MPEP 821.04 as stating “[i]n order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitation of an allowable claim.” Applicant then argues that rejoinder is appropriate because independent claim 1 recites allowable subject matter and independent claims 20 and 24 recite the substance of the elements recited by claim 1. This is not persuasive for two reasons. First, while claim 1 recites allowable subject matter, that is distinct from claim 1 being allowable. Claim 1 is still rejected under 35 U.S.C. 101 and is not allowable. Second, claims 20 and 24 do not require all the limitations of claim 1: for example, claims 20 and 24 lack limiting “displaying” to “displaying, on a display of the computing device” and lack limiting several steps to being performed “at the computing device”. 
	Applicant’s arguments regarding the rejection of claims 1-4 under 35 U.S.C. 101 have been fully considered but are not persuasive. Applicant argues that claim 1 recites a practical application because claim 1 uses the judicial exception in conjunction with a particular machine, the particular machine being a glucose sensor. This is not found persuasive. In order to make this determination, the following factors must be considered: the particularity or generality of the elements of the machine or apparatus, whether the machine or apparatus implements the steps of the method, and whether its involvement is extra-solution activity or a field-of-use (MPEP 2106.05(b)). In this case, the claimed “glucose sensor” is a generic glucose sensor with no further details of its structure. The glucose sensor does not perform any steps of the method. The glucose sensor is the source of glucose data, and receiving, from a glucose sensor, glucose data is a mere data-gathering step. In consideration of all these factors, claim 1 is not found to recite a practical application for use of the judicial exception in conjunction with a particular machine.
	Applicant also argues that claim 1 applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, particularly that the claimed method of monitoring glucose exposure at a device that is determined to have disconnected from the glucose sensor and leveraging stored information to generate a glucose exposure for an hour where the glucose sensor is disconnected from the device provides a practical application. This is not found persuasive. Applicant has not put forth any reasoning or evidence to support this contention, or made clear what the practical application would be. We are instructed that "attorney's arguments .. cannot take the place of evidence." In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974) (citation omitted); see also In re De Blauwe, 736F.2d 699, 705 (Fed. Cir. 1984) (holding that lawyer arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value). The Examiner does not find monitoring glucose exposure to be a practical application.
	Applicant also argues that claim 1 recites significantly more than an abstract idea because certain steps recite a concept that is unconventional, not well known, and not routine. Applicant contends that these said certain steps were improperly analyzed as evidencing an abstract idea, and that these said certain steps should actually be considered as “additional elements”. Applicant has provided no evidence to support this contention. We are instructed that "attorney's arguments .. cannot take the place of evidence." In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974) (citation omitted); see also In re De Blauwe, 736F.2d 699, 705 (Fed. Cir. 1984) (holding that lawyer arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value). The Examiner does not find this persuasive. The said certain steps of “responsive to determining that the receiver is not connected to the glucose sensor, determining an average glucose exposure for the particular hour based on stored information; and determining the glucose exposure for the particular hour based on the average glucose exposure for the particular hour” are all mental processes, and should not be considered as additional elements.
	The Examiner is open to an interview with Applicant because the Examiner has claim language that she believes would result in an allowance of this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
	Claim 1 is a claim to a process and therefore meets one of the categorical limitations of 35 U.S.C. 101. However, claim 1 meets the first prong of the step 2A analysis because it is directed to an abstract idea, as evidenced by the claim language of “receiving a glucose exposure limit per hour,” “determining a target glucose for a particular hour by multiplying the glucose exposure limit per hour by a numerical representation of the particular hour,” “determining a glucose exposure for the particular hour by performing operations comprising: monitoring connectivity of a receiver to the glucose sensor; responsive to determining that the receiver is not connected to the glucose sensor, determining an average glucose exposure for the particular hour based on stored information, and determining the glucose exposure for the particular house based on the average glucose exposure for the particular hour,” “determining a total of the glucose exposure by adding the glucose exposure for the particular hour to a summation of the glucose exposure calculated from the glucose data for one or more time intervals preceding the particular hour,” “determining that the glucose exposure for the particular hour exceeds the glucose exposure limit per hour,” and “displaying the total of the glucose exposure as a proportion of the target glucose for the particular hour and an instruction to reduce glucose exposure activities over subsequent hours.” This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper.  The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application.  There appears to be no tangible improvement in a technology as a result of this claimed subject matter. Instead, the claim language just appears to be a way of determining glucose exposure, which is information. There is no use of the judicial exception in conjunction with a particular machine. There is no use of the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. As a result, step 2A is satisfied and the second step, step 2B, must be considered.
	With regard to step 2B, the claim does not appear to recite elements that amount to significantly more. The claim recites the additional elements of “receiving glucose data indicative of a glucose exposure for one or more time intervals preceding the particular hour”, “a glucose sensor”, “a computing device”, and “a display of the computing device.” However, the “computing device” and “display” are highly generalized, generic computer structures. Configuring a standard, computerized system to implement an abstract idea does not make the configuration patent-eligible. Manipulation of abstractions on a computer '"cannot meet the test because they are not physical objects or substances, and they are not representative of physical objects or substances."' Ultramercial, 772 F.3d at 717 (quoting Bilski, 545 F.3d at 963); see also Bancorp Services, LLC v. Sun Life Assur. Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012), cert. denied, 134 S. Ct. 2870 (2014) ("[A]dding a 'computer aided' limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible."') (quoting Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012). That is, the additional claim elements are (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. The step of “receiving glucose data indicative of a glucose exposure for one or more time intervals preceding the particular hour” is a mere data-gathering step and is insignificant extra-solution activity. The “glucose sensor” is well-known, routine, and/or conventional as evidence by paras [0002] and [0021] of US 2020/0097777 A1 to Goto et al., or para [0002] of US 2019/0242010 A1 to Srinivasan et al. 
Additionally, these elements as an ordered combination do not add anything additional to what the individual elements convey.  Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
	In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
	Claims 2-4 simply further limit the abstract idea of claim 1.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to disclose and would not have rendered obvious a glucose exposure process comprising: receiving, at a computing device, a glucose exposure limit per hour; determining, at the computing device, a target glucose for a particular hour by multiplying the glucose exposure limit per hour by a numerical representation of the particular hour; receiving, from a glucose sensor, glucose data indicative of a glucose exposure for one or more time intervals preceding the particular hour; determining, at the computing device, a glucose exposure for the particular hour by performing operations comprising: monitoring connectivity of a receiver to the glucose sensor; responsive to determining that the receiver is not connected to the sensor, determining an average glucose exposure for the particular hour based on stored information; and determining the glucose exposure for the particular hour based on the average glucose exposure for the particular hour; determining, at the computing device, a total of the glucose exposure by adding the glucose exposure for the particular hour to a summation of the glucose exposure calculated from the glucose data received for one or more time intervals preceding the particular hour; determining, at the computing device, that the glucose exposure for the particular hour exceeds the glucose exposure limit per hour; and displaying, on a display of the computing device, (i) the total of the glucose exposure as a proportion of the target glucose for the particular hour and (ii) an instruction to reduce glucose exposure activities over subsequent hours.
US 2013/0096842, hereinafter Sato, discloses a glucose exposure process comprising: receiving, at a computing device (CPU 220), a glucose exposure limit per hour (para [0123], fasting blood glucose level); determining, at the computing device, a target glucose for a particular hour by multiplying the glucose exposure limit per hour by a numerical representation of the particular hour (para [0123], multiply fasting glucose level by 2 to get 2-hour AUC); receiving, from a glucose sensor, glucose data indicative of a glucose exposure for one or more time intervals preceding the particular hour (paras [0070], [0073], [0098], [0133], [0144], [0145]); and determining, at the computing device, a glucose exposure for the particular hour (paras [0070], [0073], [0098], [0133], [0144], [0145]), and determining, at the computing device, that the glucose exposure for the particular hour exceeds the glucose exposure limit per hour (para [0127).
US 2014/0200426, hereinafter Taub, teaches a glucose exposure process (para [0145]) comprising: monitoring connectivity of a receiver to a glucose sensor; and determining that the receiver is not connected to the sensor
(para [0254] Fig. 6B, no active sensor message; Fig. 7, screen 267 sensor not found; Fig. 8 screen 306 sensor not found).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sato so that determining a glucose exposure for the particular hour comprises monitoring connectivity of a receiver to the glucose sensor and determining that the receiver is not connected to the glucose sensor, as taught by Taub, as a combination of prior art elements according to known methods to yield the predictable result of checking if a glucose sensor is connected.  
US 2019/0083013, hereinafter Park, teaches a glucose exposure process (abstract) comprising: determining, at a computing device (para [0098] processor 120), a total of a glucose exposure by adding a glucose exposure for the particular hour to a summation of glucose exposure calculated from glucose data received from a glucose sensor for one or more time intervals preceding the particular hour (Fig. 5, guide information generator 410, paras [0081]-[0089], glucose exposures X summed to calculate daily glucose exposure); and displaying, on a display of the computing device (para [0098] output interface 640), the total of the glucose exposure as a proportion of a target glucose for a particular hour (Fig. 5, daily glucose exposure shown on graph with recommended glucose exposure and threshold range 520, daily target is 24th hour target) and an instruction that glucose exposure activities have been excessive (Fig. 5, warning messages, paras [0081] and [0089]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Sato and Taub to comprise determining, at the computing device, a total of the glucose exposure by adding the glucose exposure for the particular hour to a summation of glucose exposure calculated from the glucose data for one or more time intervals preceding the particular hour, and displaying, on a display of the computing device, the total of the glucose exposure as a proportion of the target glucose for the particular hour, as taught by Park, in order to determine whether a calculated daily amount of glucose exposure is within a threshold range and generate carbohydrate guide information based on a result of the determination (Park para [0018]).
However, the prior art of record fails to disclose determining an average glucose exposure for the particular hour based on stored information; and determining the glucose exposure for the particular hour based on the average glucose exposure for the particular hour; and displaying an instruction to reduce glucose exposure activities over subsequent hours. It is this ordered combination that is novel and non-obvious in view of the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791